As filed with the Securities and Exchange Commission on March 10, 2008. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21079 AIP Alternative Strategies Funds (Exact name of registrant as specified in charter) 701 Westchester Avenue, Suite 312W, White Plains, NY 10604 (Address of principal executive offices) (Zip code) Mr. Lee Schultheis, 701 Westchester Avenue, Suite 312W, White Plains, NY 10604 (Name and address of agent for service) 1-877-LOW-BETA (569-2382) Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. AIP Alternative Strategies Funds Shareholder Letter February 25, 2008 Dear Fellow Shareholders: At the close of 5 full calendar years of operations for our Alpha Hedged Strategies Fund (ALPHX), we are pleased to present the AIP Alternative Strategies Funds Annual Report for the period ended December 31, 2007. Alternative Investment Partners, the mutual fund advisor dedicated exclusively to alternative investment strategiessm, created the AIP Fund Family to offer the benefits of risk-adjusted and absolute return investing to a broad spectrum of individual and institutional investors. Since its launch over five years ago, our flagship Alpha Hedged Strategies Fund (ALPHX) has been widely covered in the media, as an innovative open-end mutual fund. The Fund seeks to minimize equity market exposure and volatility, by employing a variety of absolute return ‘hedged’ strategies. Designed to access the talents of seasoned hedge fund managers (as our sub-advisors) and provide the types of hedged alternative strategies not typically found in open-end mutual funds, Alpha has delivered top ranked performance in the most recent 5 year period: Standardized Performance as of Since Incep. 12/31/07 (%) 1 Yr 3 Yr* 5 Yr* 9/23/02** ALPHX (No Load Shares) 8.25 6.75 8.04 7.17 Lipper EMN Category 3.55 3.91 3.30 N/A Lipper Ranking 6/63 4/23 1/17 N/A Total Annual Fund Operating Expenses 6.10% Net Fund Operating Expenses 3.99%*** * Average Annualized Return ** ALPHX Inception on 9/23/02 *** Excluding dividends on short positions and interest on borrowings, other Fund Operating Expenses are contractually capped indefinitely at 3.99% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Most recent month-end performance is available by calling 1-877-LOW-BETA. Alpha Hedged Strategies Fund was ranked number 1 out of 17, number 4 out of 23 and number 6 out of 63 for 5-year, 3-year and 1-year total returns, respectively, in Lipper’s Equity Market Neutral Fund Category as of December 31, 2007. The Fund outperformed its category competitors with a 8.04% annualized 5-year return; the category average was 3.30%, as surveyed by Lipper Analytical Services, Inc. ALPHX continues to stand apart from the crowd in offering a broad diversity of non-correlating, low beta strategies for conservative investors. The AIP Funds ‘fund-of-mutual-funds’ structure continues to enable us to grow much broader in diversity. 16 new managers were added in 2007 and early 2008. We now have 29 active managers and hedged strategies. This platform of real hedge fund mangers and strategies within a mutual fund structure will continue to have all investments be managed and monitored within the regulatory framework that governs the mutual fund industry. In response to market demand for a more aggressive version of AIP’s multi-strategy hedged mutual fund approach, we launched a second fund, the Beta Hedged Strategies Fund (BETAX), to provide our shareholders with greater choice in risk-adjusted return profiles. BETAX currently has 25 active sub-advisors and hedged strategies. In August of 2006, we launched C-share classes for Alpha (APHCX) and Beta (BETCX), to allow financial intermediaries greater flexibility in how they can offer our fund choices to their clients. As investors continue to search for alternatives to traditional funds that have significant exposure to the equity markets, they are seeking out new solutions like AIP Funds. This heightened investor interest has recently driven our total Fund net assets over the $768 million level. As a fully open-end mutual fund family with products that allocate their assets among multiple specialized hedge fund managers (the Fund’s sub-advisors), we believe that Alpha Hedged Strategies Fund and Beta Hedged Strategies Fund represent compelling opportunities for mutual fund investors, and an attractive alternative to traditional hedge fund-of-funds for many high net worth individuals and financial intermediaries. The Funds seek to attain more consistently positive annual returns, with lower market exposure risk and volatility, than if they utilized a single manager or single strategy approach. We thank our shareholders for their continued loyalty, as we strive to provide rewarding risk adjusted long-term investment returns. Very truly yours, Lee W. Schultheis President
